
	

113 HR 3068 IH: Relating to members of the Grand Traverse Band of Ottawa and Chippewa Indians of Michigan.
U.S. House of Representatives
2013-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 3068
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2013
			Mr. Benishek
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		Relating to members of the Grand Traverse Band of Ottawa
		  and Chippewa Indians of Michigan.
	
	
		1.Congressional Reference and
			 ReportPursuant to the
			 findings and conclusions contained in the Report issued by the chief judge of
			 the U.S. Court of Federal Claims, the Secretary of the Treasury shall pay, out
			 of money not otherwise appropriated, to members of the Grand Traverse Band of
			 Ottawa and Chippewa Indians of Michigan, the sum of $ ____, and to the Grand
			 Traverse Band of Ottawa and Chippewa Indians of Michigan, the sum of $
			 ____.
		
